            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                         No. 4:16-CR-00019-21

     v.                                           (Judge Brann)

SHAKEEN ASMAR TAYLOR,

          Defendant.

                                   ORDER

                                 JUNE 8, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Taylor’s 28 U.S.C. § 2255 motion (Doc. 1507) is DENIED; and

    2.    The Court declines to issue a certificate of appealability.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
